Title: The American Commissioners to Franco and Adrianus Dubbeldemuts, [10 November 1777]
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Dubbeldemuts, Franco,Dubbeldemuts, Adrianus


Gentlemen
[November 10, 1777]
We had the honor of receiving in due time your Letters of the 30th. of Octr. last, together with the Papers annexd.
It gives us much concern to find that any persons belonging to America shoud be chargeable with having acted with such violence and injustice. But as it appears they have sent with the Vessel the Papers which will prove the illegality of their proceeding, we think you may rest satisfyd that the Courts in America to which they must apply will not condemn her.
We shall send the Papers you have transmitted to us, to Congress, and upon your making a reclamation, you will receive justice, and be reinstated with your damages agreable to the tenor of the security given by all armed vessels belonging to the States of America before they are permitted to cruize. We have the honor to be Gentlemen Your most obedient humble Servants
To Messrs F & A Dubbeldemuts Merchants in Rotterdam
 
Notations in different hands: Answer to Dutch Merchants / Answer to Dutch Merchants
